Name: Commission Regulation (EC) No 2154/2001 of 5 November 2001 amending Regulation (EC) No 1358/2001 laying down specific communication measures in the beef and veal sector
 Type: Regulation
 Subject Matter: health;  politics and public safety;  communications;  animal product;  consumption
 Date Published: nan

 Avis juridique important|32001R2154Commission Regulation (EC) No 2154/2001 of 5 November 2001 amending Regulation (EC) No 1358/2001 laying down specific communication measures in the beef and veal sector Official Journal L 289 , 06/11/2001 P. 0003 - 0003Commission Regulation (EC) No 2154/2001of 5 November 2001amending Regulation (EC) No 1358/2001 laying down specific communication measures in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2826/2000 of 19 December 2000 on information and promotion actions for agricultural products on the internal market(1), and in particular Articles 12 and 16 thereof,Whereas:(1) Commission Regulation (EC) No 1358/2001(2) lays down specific communication measures in the beef and veal sector.(2) Article 5(3) and 9(3) of Regulation (EC) No 1358/2001 lay down a deadline of 20 October 2001 for a Commission decision on the programmes presented.(3) Many of the programmes presented require adjustments to remove any promotional measure if they are to conform to the guidelines annexed to Regulation (EC) No 1358/2001.(4) As a result, various bodies administering the programmes have been asked to adjust them.(5) Pending those adjustments, the deadline for the Commission decision should be postponed to 30 November 2001.(6) The measures provided for in this Regulation are in accordance with the opinion delivered at the joint meeting of Management Committees on the promotion of agricultural products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1358/2001 is amended as follows:1. Article 5(3) is replaced by the following:"3. After the programmes have been evaluated, where necessary using technical assistance, the Commission shall approve programmes, in accordance with the procedure laid down in Article 13(2) of Regulation (EC) No 2826/2000, by 30 November 2001 at the latest."2. In Article 9(3), the second subparagraph is replaced by the following:"After informing the Management Committees referred to in Article 13 of Regulation (EC) No 2826/2000, the Commission shall decide which programmes are selected by 30 November 2001 at the latest."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 328, 23.12.2000, p. 2.(2) OJ L 182, 4.7.2001, p. 34.